Plaintiff, pursuant to a stipulation of settlement, has agreed to accept the sum of $35,000 for fully releasing the United States an irrevocable, nonexclusive, royalty-free license under the subject patents and any reissues and extensions thereof for the full .term thereof to the full extent of plaintiffs rights therein. The actual terms of said settlement are set forth in the license and release incorporated in and attached to said stipulation filed by the parties on July 30,1980.
On August 8, 1980 judgment was entered for plaintiff and against defendant of $35,000.